Citation Nr: 9921657	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama, 
which denied the benefits sought on appeal.  The case has 
since been transferred to the Regional Office in Cleveland, 
Ohio (RO). 


REMAND

The veteran claims that his low back disability is more 
severely disabling than currently evaluated.  He also claims 
that he is unable to secure or maintain gainful employment as 
a result of this service-connected disability.  However, a 
review of the record discloses that additional action by the 
RO is necessary before the Board can adjudicate these claims.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claims are fairly adjudicated.

During a May 1995 hearing before the RO, the veteran 
testified that in 1993 he sought the assistance of the 
Alabama Department of Employment Services for the purpose of 
securing employment.  According to the veteran, he was told 
by a representative of that agency that they were unable to 
locate suitable employment for fear that he would injure 
himself due to his low back disability.  The veteran 
testified that he also requested vocational rehabilitation 
services from the VA, but was turned down because of his low 
back disability.  The Board notes, however, that none of 
these records are associated with the veteran's claims file.

Therefore, the Board finds that the RO should procure the 
veteran's VA Chapter 31 folder pertaining to any VA 
vocational rehabilitation testing, counseling, and training.  
The RO should also attempt to locate and associate with the 
claims file any records of vocational rehabilitation training 
from the Alabama Department of Employment Services.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
Chapter 31 Vocational Rehabilitation 
folder and associate it with the claims 
file.

2.  The RO also should attempt to 
locate and associate with the claims 
file any records pertaining to 
vocational rehabilitation from the 
Alabama Department of Employment 
Services.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for chronic low back pain, as well as 
the claim of entitlement to a total 
disability rating for compensation 
purposes based on unemployability by 
reason of a service-connected 
disability.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










